Case 5:21-cv-01445 Document1-2 Filed 08/25/21 Page1of15 Page ID #:11

7/Q3v2821 12:39: Fr .: 7799621845 Integrated Res urce Webfax Page: 1/15

|| A PROFESSIONAL CORPORATION

 

 

ed Neer

LAW OFFICE OF PETER R. NASMYTH, JR.
PETER R. NASMYTH, JR., Bar No: 195067

269 West Bonita Avenue, Suite C

Claremont, California 91711

Telephone Number: (909) 626-4157

Attorney for: Plaintiff; RICHARD FUGIT

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF SAN BERNARDINO

iy Fax
RICHARD FUGIT, CASE NO: CIVDS2017859 y a
Plaintiff, FIRST AMENDED COMPLAINT FOR
DAMAGES:
VS.

(1) VIOLATION OF GOVERNMENT CODE
SECTION 12940(a);

(2) VIOLATION OF GOVERNMENT CODE
SECTION 12940(m);

(3) VIOLATION OF GOVERNMENT CODE
SECTION 12940(n);

(4) VIOLATION OF GOVERNMENT CODE
SECTION 12945.2; AND

WESTERN EXTERMINATOR, a California
Corporation and DOES 1! through 20, inclusive,

Defendants,

eee Nee! Sime! Stl Necetel Saget! mane Seana Sma Seagnet taget age gers ee” el a!” Saget Seer

 

Plaintiff, RICHARD FUGIT (“Plaintiff”) alleges:

1. Defendant, WESTERN EXTERMINATOR, is an employer subject to suit under the
California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).

2. Plaintiff is, and at all times mentioned in this complaint was a resident of Victorville,
California, County of San Bernardino.

3. Plaintiff alleges that on or about September 24, 2019, Defendant took the following
adverse actions:

fit

|

FIRST AMENDED COMPLAINT FOR DAMAGES
10

11

12

13

23

24

25

26

27

 

 

Case 5:21-cv-01445 Document 1-2 Filed 08/25/21 Page 2of15 Page ID #:12

4. Plaintiff was harassed because of plaintiff's disability (physical or mental), other.

5. Plaintiff was discriminated against because of plaintiff's disability (physical or
mental) and as a result of the discrimination was terminated, denied any employment benefit or
privilege, denied reasonable accommodation for a disability, denied employer paid health care
while on pregnancy disability leave, other.

6. Plaintiff experienced retaliation because plaintiff reported or resisted any form of
discrimination or harassment, requested or used a disability-related accommodation, requested or
used leave under the California Family Rights Act or FMLA (employers of 50 or more people)
and as a result was denied any employ benefits, employer paid healthcare and the like, while on
disability leave.

7. Additional Complaint Details:

On or about early 2017 Plaintiff suffered a work related injury to his right shoulder. The
injury necessitated a period of disability leave to include surgical intervention,
treatment/recovery and rehabilitation. During the course of disability leave, recovery and
rehabilitation, Plaintiff endured repeated, significant and ongoing instances of discrimination,
harassment and retaliation by the Defendant employer including but not limited to, cancellation
of Petitioner’s medical insurance, failure to engage Plaintiff in the good faith and interactive
process designed to determine whether and under what circumstances Petitioner’s disabling
condition could be accommodated, failure to accommodate Plaintiff, failure to communicate
with Petitioner, failure to prevent discrimination, harassment and retaliation and cancelation and
elimination of Petitioner’s accrued employment benefits. The conduct complained of has been

continuous, ongoing and continues up to and through the date of this complaint.

2

FIRST AMENDED COMPLAINT FOR DAMAGES
ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

27

28

 

 

Case 5:21-cv-01445 Document 1-2 Filed 08/25/21 Page 3o0f15 Page ID #:13

On September 24, 2019, Plaintiff filed a complaint with the California Department of
Fair Employment and Housing (“DFEH”). On or about September 24, 2019, plaintiff received a
Right to Sue letter. (A true and correct copy of the Right to Sue Form is attached hereto as
Exhibit “A” and incorporated by reference herein).

Beginning in August and continuing through November of 2020, Western Exterminator
deceptively claimed that they would attempt to accommodate plaintiff by modifying plaintiff's
work schedule and work duties, and by allowing plaintiff to work remotely from his home.
After some initial contact with Western Exterminator regarding this accommodation, Western
Exterminator broke off all contact with plaintiff and never followed through with the process of
setting plaintiff up with an accommodated work schedule or by setting plaintiff up to work
remotely.

On June 26, 2021, Plaintiff filed a complaint with the California Department of Fair
Employment and Housing (“DFEH”). On or about June 26, 2021, plaintiff received a Right to
Sue letter. (A true and correct copy of the Right to Sue Form is attached hereto as Exhibit “B”
and incorporated by reference herein).

FIRST CAUSE OF ACTION

(VIOLATION OF GOVERNMENT CODE SECTION 12940(a)
AGAINST ALL DEFENDANTS)
8. Plaintiff incorporates by reference paragraphs | through 7, inclusive, of this complaint
as though set forth fully herein.
9. Government Code section 12940(a) establishes that it shall be an unlawful
employment practice: “For an employer, because of the race, religious creed, color, national
origin, ancestry, physical disability, mental disability, medical condition, marital status, sex,

age, or sexual orientation of any person, to refuse to hire or employ the person or to refuse to

3

FIRST AMENDED COMPLAINT FOR DAMAGES
10

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01445 Document 1-2 Filed 08/25/21 Page 4of15 Page ID#:14

select the person for a training program leading to employment, or to bar or to discharge the
person from employment or from a training program leading to employment, or to discriminate
against the person in compensation or in terms, conditions, or privileges of employment.”

10. As set forth fully above, during the course of plaintiff's employment with defendant,
defendant has discriminated against plaintiff based on his physical disability, age, and medical
condition.

11. Defendant’s treatment of plaintiff is in violation of Government Code Section
12940(a). Within the time provided by law, plaintiff received a right-to-sue letter. (See Exhibit
“A”).

12. Asa proximate result of defendant’s conduct, plaintiff has suffered and continues to
suffer job loss, loss of earnings and benefits, humiliation, emotional distress, and mental and.
physical pain and anguish, all to his damage in an amount to be proven at trial.

13. Plaintiff has incurred and continues to incur legal expenses and attorney fees.
Plaintiff is presently unaware of the precise amount of these expenses, and will prove said
amount at trial.

SECOND CAUSE OF ACTION
(VIOLATION OF GOVERNMENT CODE SECTION 12940(m)
AGAINST ALL DEFENDANTS)

14. Plaintiff incorporates by reference paragraphs | through 13, inclusive, of this
complaint as though set forth fully herein.

15. Government Code section 12940(m) establishes that it shall be an unlawful
employment practice: “For an employer or other entity covered by this part to fail to make
reasonable accommodation for the known physical or mental disability of an applicant or
employee. Nothing in this subdivision or in paragraph (1) or (2) of subdivision (a) shall be
construed to require an accommodation that is demonstrated by the employer or other covered

entity to produce undue hardship to its operation.”

4

FIRST AMENDED COMPLAINT FOR DAMAGES
10

ll

12

13

14

15

20

21

22

23

24

26

27

28

 

 

Case 5:21-cv-01445 Document 1-2 Filed 08/25/21 Page5of15 Page ID #:15

16. As set forth fully above, during the course of plaintiff's employment with defendant,
defendant has failed to make a reasonable accommodation for plaintiff based on his physical
disability.

17. Defendant’s treatment of plaintiff is in violation of Government Code Section
12940(m). Within the time provided by law, plaintiff received a right-to-sue letter. (See Exhibit
“A”),

18. As a proximate result of defendant’s conduct, plaintiff has suffered and continues to
suffer job loss, loss of earnings and benefits, humiliation, emotional distress, and mental and
physical pain and anguish, all to her damage in an amount to be proven at trial.

19. Plaintiff has incurred and continues to incur legal expenses and attorney fees.
Plaintiff is presently unaware of the precise amount of these expenses, and will prove said
amount at trial.

THIRD CAUSE OF ACTION
(VIOLATION OF GOVERNMENT CODE SECTION 12940(n)
AGAINST ALL DEFENDANTS)

20. Plaintiff incorporates by reference paragraphs 1 through 19, inclusive, of this
complaint as though set forth fully herein.

21. Government Code section 12940(n) establishes that it shall be an unlawful
employment practice: “For an employer or other entity covered by this part to fail to engage in
a timely, good faith, interactive process with the employee or applicant to determine
effective reasonable accommodations, if any, in response to a request for reasonable
accommodation by an employee or applicant with a known physical or mental disability or
known medical condition.”

22. As set forth fully above, during the course of plaintiff's employment with defendant,
defendant has failed to engage in a timely, good faith interactive process with Plaintiff to make a
reasonable accommodation for plaintiff based on his physical disability and/or medical

condition.

5

FIRST AMENDED COMPLAINT FOR DAMAGES
1]

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 5:21-cv-01445 Document 1-2 Filed 08/25/21 Page 6of15 Page ID #:16

23. Defendant’s treatment of plaintiff is in violation of Gevernment Code Section
12940{n). Within the time provided by law, plaintiff received a right-to-sue letter. (See Exhibit
“A”).

24. Asa proximate result of Defendant’s conduct, plaintiff has suffered and continues to
suffer job loss, loss of earnings and benefits, humiliation, emotional distress, and mental and
physical pain and anguish, all to her damage in an amount to be proven at trial.

25. Plaintiff has incurred and continues to incur legal expenses and attorney fees.
Plaintiff is presently unaware of the precise amount of these expenses, and will prove said
amount at trial.

FOURTH CAUSE OF ACTION
(VIOLATION OF GOVERNMENT CODE SECTION 12945.2
AGAINST ALL DEFENDANTS)

26. Plaintiff incorporates by reference paragraphs 1 through 25, inclusive, of this
complaint as though set forth fully herein.

27. Government Code section 12945.2, which is known as the “California Family Rights
Act” (“‘CFRA”), allows employees to take up to 12 work-weeks of unpaid leave from his or her
job in a 12- month period to care for themselves, or family members who need are il] or need
medical care.

28. The CFRA requires employers to provide notice to their employees of their rights
under the CFRA. Plaintiff is informed and believes, and thereon alleges that defendant failed to
provide plaintiff with notice of his rights under the CFRA in order to terminate his employment.

29. Defendant’s treatment of plaintiff is in violation of Government Code Section
12945.2. Within the time provided by law, plaintiff received a right-to-sue letter. (See Exhibit
“A”).

30. Asa proximate result of defendant’s conduct, plaintiff has suffered and continues to
suffer job loss, loss of earnings and benefits, humiliation, emotional distress, and mental and

physical pain and anguish, all to his damage in an amount to be proven at trial.

6

FIRST AMENDED COMPLAINT FOR DAMAGES _
10

il

18

19

20

21

22

26

27

28

 

 

Case 5:21-cv-01445 Document1-2 Filed 08/25/21 Page 7of15 Page ID #:17

31. Plaintiff has incurred and continues to incur legal expenses and attorney fees.
Plaintiff is presently unaware of the precise amount of these expenses, and will prove said

amount at trial.

WHEREFORE, Plaintiff prays judgment against defendants, and each of them, as
follows:
1, For compensatory damages, including emotional distress damages in an amount

according to proof;

to

. For pre-judgment and post-judgment interest at the legal rate on all damages awarded;
3. For attorneys’ fees; |
4. For costs of suit herein incurred; and
5. For such other and further relief as the Court may deem proper.
Gow

Peter R. Nasmyth, Jr.

Attorney for Plaintiff
Richard Fugit

Dated: 626-241

 

7

FIRST AMENDED COMPLAINT FOR DAMAGES
10

ei

12

13

14

16

17

18

19

20

21

22

23

24

 

 

Case 5:21-cv-01445 Document 1-2 Filed 08/25/21 Page 8o0f15 Page ID #:18

“EXHIBIT “A”

8

FIRST AMENDED COMPLAINT FOR DAMAGES
Case 5:21-cv-01445 Document 1-2 Filed 08/25/21 Page9of15 Page ID #:19

 

get, STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency GAVIN NEWSOM, GOVERNOR
Sif oe SE
ECan ave DEPARTMENT OF FAIR EMPLOYMENT & HOUSING cia email
TNL e & bes Ms 2218 Kausen Drive, Suite 100! Elk Grove | CA} 95758
See - {800) 884-1684 (Voice) | (800) 700-2320 (TTY) | California's Relay Service at 711
aa http:/www.dfeh.ca.gov | Email: contact.center@dfeh.ca.gov

September 24, 2019

Richard Fugit
12350 Western Skies Way
Victorville, California 92392

RE: Notice of Case Closure and Right to Sue
DFEH Matter Number: 201909-07675924
Right to Sue: Fugit / Western Exterminator

Dear Richard Fugit,

This letter informs you that the above-referenced complaint was filed with the
Department of Fair Employment and Housing (DFEH) has been closed effective
September 24, 2019 because an immediate Right to Sue notice was requested. DFEH
will take no further action on the complaint.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,

Department of Fair Employment and Housing
10

11

12

13

20

2\

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01445 Document 1-2 Filed 08/25/21 Page 10o0f15 Page ID #:20

EXHIBIT “B”

9

FIRST AMENDED COMPLAINT FOR DAMAGES
Case 5:21-cv-01445 Document 1-2 Filed 08/25/21 Page 11of15 Page ID #:21

 

T, Sf ad Hous! cy GAVIN NEWSOM, GOVERNOR
DEPARTMENT OF FAIR EMPLOYMENT & HOUSING RENEE TREGTONS

2218 Kausen Drive, Suite 100 | Elk Grove | CA 195758
{800) 884-1684 (Voice) | (800) 700-2320 (TTY) | California's Relay Service at 714
hitp:/www.dfeh.ca.gov | Email: contact.center@dfeh.ca.gav

 

June 26, 2021

Richard Fugit
269 W. Bonita Ave.
Claremont, California 91711

RE: Notice of Case Closure and Right to Sue
DFEH Matter Number: 202106-14006326
Right to Sue: Fugit / Western Exterminator

Dear Richard Fugit:

This letter informs you that the above-referenced complaint filed with the Department of
Fair Employment and Housing (DFEH) has been closed effective June 26, 2021
because an immediate Right to Sue notice was requested.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

This matter may qualify for DFEH's Small Employer Family Leave Mediation pilot
program. Under this program, established under Government Code section 12945.21, a
small employer with 5 -19 employees, charged with violation of the California Family
Rights Act, Government Code section 12945.2, has the right to participate in DFEH's
free voluntary mediation service. Under this program both the employee requesting an
immediate right to sue and the employer charged with the violation may request that all
parties participate in DFEH’s free voluntary mediation service. A request for mediation
must be submitted to the DFEH within 30 days of receipt of the Notice of Case Closure
and Right to Sue. If mediation is requested, the employee is prohibited from filing a civil
action until mediation is complete. The employee's statute of limitations to file a civil
action, including for all related claims not arising under section 12945.2, is tolled from
DFEH's receipt of a mediation request under section 12945.21 until mediation is
complete. To request DFEH Small Employer Family Leave Mediation, email
DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
the Right to Sue notice.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,
Case 5:21-cv-01445 Document 1-2 Filed 08/25/21 Page 12 of 15

 

Page ID #:22

GAVIN NEWSOM, GOVERNOR

 

Se The TATE OF GALIFORNIA | Business, Consumer nt ing Agen
& C :
avn ) DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
we ay, 2218 Kausen Drive, Suite 100 1 Elk Grove | CA | 95758
(800) 884-1684 (Voice) | (800) 700-2320 (TTY) | California's Relay Service at 711
Se http:/Avww.dfeh.ca.gov | Email: contact.center@dfeh.ca.gov

Department of Fair Employment and Housing

KEVIN KISH, DIRECTOR
Oo 8 OO N DM OO B&B WwW NH =

NO hw NO HW NY NHB NN NDB NB | | |= BA RB BS Be HS SB
oOo ~N OD Oo F&F WHO HO -#@ DOD CO DA NN DO MH HR WO NY =

Case 5:21-cv-01445 Document 1-2 Filed 08/25/21 Page 130f15 Page ID #:23

COMPLAINT OF EMPLOYMENT DISCRIMINATION
BEFORE THE STATE OF CALIFORNIA
DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
Under the California Fair Employment and Housing Act
(Gov. Code, § 12900 et seq.)

In the Matter of the Complaint of
Richard Fugit DFEH No. 202106-14006326

Complainant,
vs.

Western Exterminator
45157 Sierra Bonita
Chino, California 91710

Respondents

 

1. Respondent Western Exterminator is an employer Western Exterminator subject to suit
under the California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).

2. Complainant Richard Fugit, resides in the City of Claremont, State of California.

3. Complainant alleges that on or about August 30, 2020, respondent took the
following adverse actions:

Complainant was harassed because of complainant's disability (physical or mental).

Complainant was discriminated against because of complainant's disability (physical or
mental) and as a result of the discrimination was denied any employment benefit or
privilege, denied reasonable accommodation for a disability, denied employer paid health
care while on pregnancy disability leave.

Complainant experienced retaliation because complainant requested or used a disability-
related accommodation and as a result was denied reasonable accommodation for a

disability.

Additional Complaint Details: Beginning August 2020 and continuing through November
2020 Western Exterminator deceptively claimed that they would accommodate my disability
by modifying my work duties and allowing me to work from home. After some initial contact

-{-

 

 

 

Complaint - DFEH No. 202106-14006326

Date Filed: June 26, 2021

 
oO oOo N ODO oO F&F WD HF =

MO NM MBO Ww NH BH PD RO DR wR mde mR kk kek
oN OO oO FSF WD NB S=|= OO oO Oo sS OD OH F&F HO HB &« BG

Case 5:21-cv-01445 Document 1-2 Filed 08/25/21 Page 14o0f15 Page ID#:24

with Western Exterminator regarding this accommodation they broke off all contact and
never followed through with the process of setting me up with an accommodated work
schedule and setting me up to work remotely.

-2-

 

Complaint - DFEH No. 202106-74006326

Date Filed: June 26, 2021

 

 

 
oO oOo nn Oo oO F&F WHO PO =

NM PR PD NO PN BH PD DN PO we &w mw oe er ww ok lk Ok
ao Nn OO oO fF WH HB |= COC oO DOD NN OD HF HR WD fF =~ CO

Case 5:21-cv-01445 Document 1-2 Filed 08/25/21 Page 15o0f15 Page ID #:25

VERIFICATION

-3-

i, Peter R. Nasmyth, Jr., am the Attorney in the above-entitled complaint. | have
read the foregoing complaint and know the contents thereof. The matters alleged are
based on information and belief, which | believe to be true.

On June 26, 2021, | declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.

CLAREMONT, CA

 

Date Filed: June 26, 2021

 

 

Complaint - DFEH No. 202106-14006326

 
